United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1907
Issued: February 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 2, 2014 appellant filed a timely appeal of a May 8, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failure to
submit a Form EN1032, as requested.
On appeal appellant contends that she never received the Form EN1032 as it was mailed
to her old address and that she had informed OWCP of her new address.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 7, 2010 appellant, then a 41-year-old lead transportation security officer
(screener), filed a traumatic injury claim alleging that on January 30, 2010 she injured her left
shoulder while lifting a bag. OWCP accepted the claim for left shoulder calcifying tendinitis and
left shoulder sprain/strain.
On December 4, 2013 OWCP informed appellant that federal regulations required her to
make an affidavit of any earnings or employment during the previous year and that a Form
EN1032 was enclosed for that purpose. It notified her that she had to fully answer all questions
on the Form EN1032 and return the statement within 30 days or her benefits would be
suspended. The letter was sent to appellant’s last known address in Dallas, Texas. Appellant did
not respond.
By letter dated January 23, 2014, OWCP sent a second request for her to complete Form
EN1032. It noted that as of the date of the letter no completed Form EN1032 had been
submitted. OWCP informed her that this was a final request for her to fully complete and submit
the Form EN1032. It again notified her that she had to fully answer all questions on the Form
EN1032 and return the statement within 30 days or her benefits would be suspended. This letter
was also sent to appellant’s last known address in Dallas, Texas. There was no response from
appellant.
By decision dated May 8, 2014, OWCP suspended appellant’s compensation benefits,
effective June 1, 2014, for failing to submit the form as requested. It advised appellant that, if
she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.2
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.3 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.4

2

5 U.S.C. § 8106(b).

3

20 C.F.R. § 10.528.

4

See N.G., Docket No. 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228, 232 (2004);
Demetrius Beverly, 53 ECAB 305, 307 (2002).

2

At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
On December 4, 2013 and January 23, 2014 OWCP provided appellant with a Form
EN1032 and explained that federal regulations required her to complete it and answer all
questions concerning her employment and earnings. It properly notified her that if she did not
completely answer all questions and return the statement within 30 days, her benefits would be
suspended. The notification was properly sent to appellant’s last known address.6 Appellant did
not respond prior to the May 8, 2014 decision.
Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation benefits effective June 1, 2014 pursuant to 20 C.F.R. § 10.528.7
On appeal appellant contends that OWCP mailed the EN1032 form to an old mailing
address and that she had notified them of her change of address. Contrary to appellant’s
contention, the record contains no notice of her change of address at the time of the December 4,
2013 and January 23, 2014 letters or the May 8, 2014 decision.8 Thus, the Board finds that
OWCP properly mailed the notices to her last known address. Moreover, as noted above and in
both letters, her benefits would be retroactively reinstated when and if she completes and submits
the Form EN1032 to OWCP.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form EN1032, as requested.

5

Supra note 2.

6

J.J., Docket No. 13-1067 (issued September 20, 2013).

7

See J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189, 191 (1997).

8

The record reveals that appellant verified this address with a claims examiner on January 14, 2012 as prior
correspondence addressed to her Lancaster, Texas address had been returned to OWCP as undeliverable.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2014 is affirmed.
Issued: February 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

